internal_revenue_service number release date index number -------------------------- -------------- --------------------------------------- -------------------------------------------------- ------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-123947-16 date date legend fund fund sponsor trust state year --------------------------------------- ------------------------- ------------------------------------------ ------------------------- -------------------------- ------------------------------------- -------------- ------- dear ----------------- this responds to a letter dated date submitted on behalf of fund and fund collectively funds funds request consent to revoke a previous election made by funds under sec_4982 of the internal_revenue_code code for year and subsequent years facts each fund is a diversified series of trust organized under the laws of state each fund is registered with the securities_and_exchange_commission as a diversified open-end management company under the investment_company act of u s c 80a-1 et seq as amended each fund has made an election under section plr-123947-16 a to be treated as a regulated_investment_company ric for federal_income_tax purposes under subtitle a chapter subchapter_m of the code each fund’s overall_method_of_accounting is an accrual_method and its taxable_year is the calendar_year funds represent that upon the addition of sec_4982 to the code by the tax reform act of each fund separately elected under sec_4982 to use its taxable_year ending on december in lieu of the one-year period ending on october for the purposes of calculating the required_distribution under sec_4982 and e in order to avoid payment of an excise_tax under sec_4982 funds represent that the elections under sec_4982 were made in an attempt to reduce the complexity of tax_accounting associated with calculating required distributions of ordinary_income capital_gain_net_income foreign_currency gains and losses and gains and losses pursuant to sec_1296 under the excise_tax and subchapter_m provision of the code however funds’ experience has been that their sec_4982 elections have created additional administrative burdens primarily due to time constraints in declaring required excise_tax distributions further the promulgation of regulations coordinating the excise_tax and subchapter_m provisions has greatly reduced the administrative burden of having a tax_year different from the period used for determining funds’ required distributions under sec_4982 accordingly each fund seeks consent to revoke its election to use the taxable_year for purposes of calculating its required_distribution for purposes of sec_4982 and sec_4982 each fund makes the following representations fund’s desire to revoke its election is due to administrative and non-tax related financial burdens caused by the election fund is not seeking to revoke its election in order to preserve or secure a tax_benefit fund will neither benefit through hindsight nor prejudice the interest of the government if permitted to revoke its election and fund will not make a subsequent election under sec_4982 for at least five calendar years following the year of the grant of revocation law and analysi sec_1 sec_4982 was added to the code by sec_651 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 date effective for calendar years beginning after date plr-123947-16 sec_4982 imposes an excise_tax on every ric for each calendar_year equal to percent of the excess if any of the required_distribution over the distributed_amount for the calendar_year sec_4982 defines the term required_distribution to mean with respect to any calendar_year the sum of a percent of the ric’s ordinary_income for such calendar_year as defined in sec_4982 plus b percent of its capital_gain_net_income for the one-year period ending on october of such calendar_year sec_4982 provides that if the taxable_year of a ric ends with the month of november or december the ric may elect to have its taxable_year taken into account in lieu of the one-year period ending on october of the calendar_year for purposes of satisfying the required_distribution defined in sec_4982 sec_4982 provides that once made such election may be revoked only with the consent of the secretary sec_4982 provides that any specified_gain or specified_loss which would be properly taken into account for the portion of the calendar_year after october shall be treated as arising on january of the following calendar_year sec_4982 defines specified_gain and specified_loss as ordinary gain_or_loss from the sale exchange or other_disposition of property including the termination of a position with respect to such property the terms include any foreign_currency_gain_or_loss attributable to a sec_988 transaction and any amount includible in gross_income under sec_1296 in the case of gain or allowable as a deduction under sec_1296 in the case of loss sec_4982 provides that if a ric makes an election under sec_4982 the last day of the ric’s taxable_year will be substituted for october sec_4982 provides that for the purposes of determining a ric’s ordinary_income each specified mark-to-market provision shall be applied as if such ric’s taxable_year ended on october sec_4982 also provides that in the case of a ric making an election under sec_4982 the preceding sentence shall be applied by substituting the last day of the ric’s taxable_year for october sec_4982 defines specified_mark_to_market_provision as sec_1256 and sec_1296 and any other provision of the code or regulations thereunder which treats property as disposed of on the last day of the taxable_year or which determines income by reference to the value of an item on the last day of the taxable_year sec_4982 and sec_4982 provide that a ric with a calendar_year that does not have a sec_4982 election in effect will compute capital_gain_net_income for a one-year period ending on october for a ric that is revoking its election under sec_4982 there is a possible inference that for the first year following the revocation such ric’s calculation of its capital_gain_net_income will include the november-december period twice once as part of the preceding calendar_year and plr-123947-16 then again as part of the one-year period calculation for the year_of_change to clarify that such a double inclusion is not required each fund has requested that the calculation of its required_distribution with respect to capital_gain_net_income be determined on the basis of capital_gain_net_income realized and recognized during the ten-month period from january through october of year conclusion based upon the information submitted and the representations made we conclude that funds' desire to revoke their elections under sec_4982 because of administrative burdens and not because of any federal tax-related financial burden caused by the election funds do not seek to revoke their elections for the purpose of preserving or securing a federal tax_benefit additionally funds will neither benefit through hindsight nor prejudice the interests of the government as a result of being permitted to revoke their elections accordingly it is held as follows pursuant to sec_4982 the secretary consents to the revocation of the elections made by funds under sec_4982 effective for the calendar_year year and subsequent years in addition in calculating each fund’s required_distribution for calendar_year year for purposes of sec_4982 and e the capital_gain_net_income will be determined on the basis of the capital_gains_and_losses realized and recognized during the ten-month period from january through october of year as a condition to the secretary’s consent to the revocation pursuant to sec_4982 funds may not make a subsequent election under sec_4982 for a period of calendar years following the year to which the grant of revocation applies except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether funds qualify as rics this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent plr-123947-16 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any federal income or excise_tax returns file by funds for the year to which this ruling applies sincerely _______________________________ robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products enclosures a copy of this letter a copy for sec_6110 purposes cc
